Citation Nr: 0621510	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the back, claimed as degenerative disc disease.

2.  Entitlement to service connection for degenerative 
changes of bilateral shoulders.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for right knee 
arthritis.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a left ankle 
condition.

7.  Entitlement to service connection for right ankle 
condition.

8.  Entitlement to service connection for left foot and toe 
joint condition. 

9.  Entitlement to service connection for lung condition, on 
a direct basis or as due to asbestos exposure.

10.  Entitlement to service connection for spinal meningitis 
with joint and muscle pain, also claimed as high fever, 
febrile illness, and pneumonia. 

11.  Entitlement to service connection for fatigue.

12.  Entitlement to service connection for joint problems, 
claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


REMAND

The veteran served on active duty from July 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from April 2003 and July 2003 rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's claims file contains a March 2004 letter from 
the Social Security Administration (SSA) that indicates the 
veteran was granted entitlement to disability benefits from 
that agency.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure for 
the issues on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2005) is fully satisfied.  In particular, 
send the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates, if service connection is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  Obtain any additional treatment 
records for the veteran's claimed 
disabilities from the Mountain Home VA 
Medical Center (VAMC) for the time period 
from June 2005 to the present.  

4.  Readjudicate the veteran's claims for 
entitlement to service connection for (1) 
degenerative changes of the back, claimed 
as degenerative disc disease; (2) 
degenerative changes of bilateral 
shoulders; (3) left hip condition; (4) 
right knee arthritis; (5) left knee 
condition; (6) left ankle condition; (7) 
right ankle condition; (8) left foot and 
toe joint condition; (9) lung condition, 
on a direct basis or as due to asbestos 
exposure; (10) spinal meningitis with 
joint and muscle pain, also claimed as 
high fever, febrile illness, and 
pneumonia; (11) fatigue; and (12) joint 
problems, claimed as osteoarthritis.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran.  The SSOC must contain 
notice of all relevant actions taken on 
the claims since August 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


